105 F.3d 646
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary E. BROWN, Plaintiff-Appellant,v.ANNAPOLIS LIFE CARE, INCORPORATED, d/b/a Ginger Cove;  LifeCare Services Corporation, Defendants-Appellees.
No. 96-1749.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 26, 1996.Decided Jan. 13, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA95-3056-S)
Mary E. Brown, Appellant Pro Se.
Richard Thomas Sampson, SEMMES, BOWEN & SEMMES, Baltimore, MD, for Appellees.
Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Mary E. Brown appeals the district court's order granting summary judgment to Defendants in this action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2, 2000e-3 (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Annapolis Life Care, Inc., No. CA95-3056-S (D.Md. May 7, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED